Citation Nr: 0948274	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a psychiatric 
disorder, to include manifestations of confusion and 
frustration.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in January 
2006, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada that denied the benefit sought on 
appeal.  The Veteran, who had active service from March 1968 
to March 1971, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  

The issue of service connection for a psychiatric disorder, 
to include manifestations of confusion and frustration is 
being addressed in the REMAND portion of the decision below.  


FINDING OF FACT

The Veteran has tinnitus that is causally or etiologically 
related to service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, with regard to 
the benefit being granted by the Board in this decision, the 
Board need not consider the question of the VA's "duty to 
notify" and "duty to assist" obligations compliance at 
this juncture since there is no detriment to the Veteran in 
light of the favorable disposition.

The Veteran contends that he has had tinnitus since service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service treatment records show that in January 1971, the 
Veteran complained of ringing in his ears.  His diagnosis was 
otitis media.  His DD 214 Form indicates that his military 
occupational specialty was general vehicle mechanic.  

On private evaluation in April 2002, the Veteran reported 
having constant tinnitus since 1999.  He indicated that he 
had exposure to acoustic trauma due to hunting since he was a 
teenager, gunfire while qualifying on the rifle range during 
service and working as a heavy equipment operator from 1971 
to 1998 during which time he used hearing protection.  

On VA examination in October 2005, the examiner was of the 
opinion that the Veteran's tinnitus was less likely as not 
caused by his military service as the Veteran reported that 
the onset of his tinnitus was six to seven years earlier, 
which suggests the onset of tinnitus occurred 20 years after 
service.  

On private evaluation in September 2006, the examiner noted 
the Veteran worked in a saw mill for eighteen years and had a 
lot of noise exposure during the Vietnam War.  

On VA examination in November 2007, the Veteran reported 
having tinnitus for an indefinite period of time.  The 
examiner was of the opinion that given that the Veteran is 
service connected for hearing loss and military noise 
exposure is conceded, the Veteran's tinnitus is at least as 
likely as not due to military service.  

Based on this record, the Board is of the opinion that the 
evidence supportive of the claim is at least in equipoise 
with that against the claim.  In this regard, while there is 
the unfavorable opinion dated in October 2005, the VA opinion 
dated in November 2007 is clearly supportive of the Veteran's 
service connection claim for tinnitus.  The favorable opinion 
is consistent with the evidence of record, to include service 
treatment records, which show the Veteran complained of 
ringing in his ears in January 1971, and his DD 214 Form 
which indicates that his military occupation during service 
was a general vehicle mechanic.  Therefore, under the facts 
and circumstances of this case, and in giving the Veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Hence, service 
connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

A preliminary review of the record with respect to the 
remaining issue discloses a need for further development 
prior to further appellate review.  The Veteran's claim 
initially included claims for service connection for 
posttraumatic stress disorder, anxiety and depression, as 
well as for confusion and frustration.  These claims were all 
addressed and denied by a rating decision dated in January 
2006.  The Veteran disagreed with that decision and the RO 
has on appeal characterized the issue as service connection 
for confusion and frustration.  However, as the Veteran does 
not have the knowledge to narrow his claim, the claim has 
been recharacterized as a claim for service connection for a 
psychiatric disorder, to include confusion and frustration.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In his VA Form 9 Appeal, the Veteran indicated that many of 
his service treatment records are missing.  However, it is 
not clear what service treatment records the Veteran believes 
are missing.  In any event, an attempt needs to be made to 
associate outstanding service treatment records with the 
claims folder.  

The Veteran, in his claim received in March 2005, indicated 
that he had private psychiatric evaluations in July 2001 with 
Dr. Hutchinson, in November 2001 with Dr. Bradley and in 
August 2002 with Dr. Carey.  As a review of the claims folder 
shows that there were private medical records which did not 
belong to the Veteran, which have been disassociated with the 
claims folder, and thus further development is necessary to 
determine whether the Veteran's psychiatric evaluations from 
2001 to 2002 may be associated with the file.  

Service treatment records show that on the report of medical 
history in February 1971, the Veteran indicated he had 
depression and excessive worry.  VA progress notes show that 
in October 2006, the Veteran was socially withdrawn and was 
taking the medication, Alprazolam, for anxiety attacks.  The 
Board also observes that the Veteran has not been afforded a 
VA examination in connection with his current claim of 
service connection for a psychiatric disorder, to include 
confusion and frustration, and the Board is of the opinion 
that a VA examination is necessary to determine the nature 
and etiology of the Veteran's psychiatric disorder.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify the outstanding service treatment 
records he believes are missing from his 
claims file pertaining to his psychiatric 
disorder, to include date by month and 
year and location by place of treatment.  
Afterwards, the RO should obtain the 
service treatment records the Veteran 
identifies and should associate them with 
the claims file.

2.  The RO/AMC should associate with the 
claims file psychiatric evaluations in 
July 2001 with Dr. Hutchinson, in November 
2001 with Dr. Bradley and in August 2002 
with Dr. Carey.  If the records cannot be 
located, after obtaining the necessary 
authorization from the Veteran, the RO/AMC 
should attempt to obtain these records and 
associate them with the claims folder.  

3.  After the development requested in the 
above paragraphs has been completed, the 
Veteran should be afforded an examination 
to determine the nature and etiology of 
his psychiatric disorder, to include 
manifestations of confusion and 
frustration.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination, offer comments 
and an opinion as to whether any currently 
diagnosed psychiatric disorder, is 
causally or etiologically related to the 
symptomatology shown in service treatment 
records or otherwise related to service.  
The examiner should also comment on 
whether the Veteran manifests confusion 
and frustration, and if so comment on the 
etiology of any confusion and frustration 
and any relationship to service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


